Citation Nr: 0844759	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs death pension benefits.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
August 1946.  He died in September 2006.  The appellant is 
the widow of the veteran.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska.                  

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  During the 
hearing, she submitted a statement from her minister, 
Reverend J.K.S., dated in May 2008, and waived additional RO 
consideration of this evidence. 38 C.F.R. § 20.1394(c ).  A 
transcript of the hearing is in the record.


FINDINGS OF FACT

1.  The veteran served on active duty from February 1945 to 
August 1946.  

2.  The appellant and the veteran were married on June 1, 
1999, and were divorced on October [redacted], 2001.  They remarried 
on May [redacted], 2006. 

3.  The veteran died on September [redacted], 2006.   

4.  No child was born of the relationship.   

5.  The laws of the state of Alaska do not recognize common 
law marriage.   


CONCLUSION OF LAW

Eligibility requirements to receive VA death pension benefits 
as a surviving spouse have not been met.  38 U.S.C.A. 
§§ 101(3), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.54(e) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are not applicable to this claim on appeal 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) found in Manning 
that the VCAA can have no effect on appeals that are decided 
on an interpretation of the law as opposed to a determination 
based on fact.  See also Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

In this case, the appellant and her representative argue that 
the appellant is entitled to VA death pension benefits.   

Death pension may be paid to a surviving spouse who was 
married to the veteran: (1) One year prior to the veteran's 
death, or (2) For any period of time if a child was born of 
the marriage, or was born to them before the marriage, or (3) 
for World War II veterans, if the marriage occurred before 
January 1, 1957.  38 C.F.R. § 3.54(a).   

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  See 38 C.F.R. § 3.54.

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2008).

Review of the record shows that the appellant and the veteran 
were married twice.  The appellant's marriage certificate 
reflects that she and the veteran were married in June 1999.  
The evidence of record shows that they were divorced in 
October 2001.  [Although the actual divorce decree is not of 
record, in a VA Form 21-0517-1, Improved Pension Eligibility 
Verification Report, dated in October 2001, the veteran noted 
that his divorce decree would be final on October [redacted], 2001.]  
The appellant and the veteran remarried in May 2006.  No 
children were born of their relationship.  As noted above, 
the veteran died in September 2006.  

The appellant contends that she and the veteran had 
cohabitated continuously from the time of their first 
marriage through the second period of marriage approximately 
five years later.  She notes that the only reason they got 
divorced was because of financial conflicts between them and 
the veteran's children from previous marriages.  According to 
the appellant, after their divorce, they continued to live as 
husband and wife and held themselves out as such to the 
public.  In essence, she maintains that a common law marriage 
should be recognized as having existed for the years in 
between their first marriage and second marriage, thereby 
entitling her to recognition as the veteran's surviving 
spouse.   

In the present case, it is not disputed that the appellant 
remarried the veteran in May 2006, approximately four months 
before his death in September 2006.  In addition, no evidence 
has been presented to show, nor has it ever been contended, 
that the appellant and the veteran ever had a child together.  
The Board also notes that the veteran and the appellant were 
not married prior to January 1, 1957.  Therefore, although 
she is the veteran's legal widow, the appellant does not 
qualify to receive death pension benefits as the veteran's 
surviving spouse based upon her remarriage to the veteran 
less than one year before he died.    

For almost the entire period which the appellant contests, 
the veteran and the appellant were residents of the State of 
Alaska.  It appears that soon after their divorce in October 
2001, they moved to Alaska.  In this regard, the validity of 
a common law marriage is not recognized in Alaska unless the 
marriage was established prior to August 1, 1917.  See M21-1 
MR III.iii5.C.14.a.  Accordingly, the veteran and the 
appellant did not satisfy that date requirement and, as such, 
the appellant's arguments regarding cohabitation and public 
acknowledgement are unavailing.  The relationship does not 
satisfy the requirements of 38 C.F.R. § 3.1(j).       

When there has been more than one marriage to the veteran, 
for periods commencing on or after January 1, 1958, where a 
surviving spouse has been married legally to a veteran more 
than once, the date of the original marriage will be used in 
determining whether the statutory requirement as to the date 
of marriage has been met.  See 38 U.S.C.A. § 103(b) (West 
2002); 38 C.F.R. § 3.54(e) (2008).

The appellant contends that this statute applies to take the 
date of her marriage to the veteran back to their initial 
marriage date in June 1999; thus more than one year prior to 
his death in September 2006.  

Although the Board is sympathetic to the appellant's claim, 
her marriage to the veteran does not meet the criteria for 
recognition as his surviving spouse for entitlement to VA 
death pension benefits even with consideration of Sections 
103(b) and 3.54(e).  The Board notes that the veteran and the 
appellant were not married prior to January 1, 1957; they 
were initially married in June 1999.  Sections 103(b) and 
3.54(e) both specify that their application is in determining 
whether the statutory requirement as to the date of marriage 
has been met, not the duration of the marriage.  [Emphasis 
added.]  Therefore, as previously stated, although she is the 
veteran's legal widow, the appellant does not qualify to 
receive death pension benefits as the veteran's surviving 
spouse based upon her remarriage to the veteran less than one 
year before he died.   

The Board recognizes the appellant's contentions that even 
after she and the veteran were divorced, they continued to 
live together as husband and wife.  However, the fact remains 
that the marriage had been legally terminated by divorce, and 
it was not until they remarried in May 2006, that she was 
once again legally married to the veteran.  Thus, she was not 
legally married to the veteran for at least one year prior to 
his death in September 2006.  The Board is bound in rendering 
its decisions by the applicable statutes and regulations, and 
the pertinent legal authority governing entitlement to VA 
death pension benefits is clear and specific.  Accordingly, 
because the appellant was not married to the veteran for at 
least one year prior to his death, and no child was born of 
the relationship, and the first marriage did not occur prior 
to January 1, 1957, the appellant has no legal entitlement to 
VA death pension benefits as the veteran's surviving spouse.  
Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be denied as lacking entitlement 
under the law, or as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).   
ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


